CONNIE J. FLORES   • JAMES D. TAWNEY Document
            Case 2:21-cv-00692-GBW-SMV • ALEJANDRO    ACOSTA,
                                              1-1 Filed 07/27/21III Page
                                                                      • 1DAISY
                                                                          of 3 CHAPARRO




            El Paso Office:                            Las Cruces Office: *                                    Carlsbad Office:
        906 N. Mesa St., 2nd Floor                    1485 N. Main St., Suite B                           102 W. Hagerman St., Suite D
           El Paso, TX 79902                           Las Cruces, NM 88001                                  Carlsbad, NM 88220
         Phone: (915) 308-1000                         Phone: (575) 222-1000                                Phone: (575) 222-1000
        Facsimile: (915) 300-0283                     Facsimile: (575) 652-4752                            Facsimile: (575) 652-4752

                  Web:                                         *Principal Office
         https://ftalawfirm.com         All attorneys licensed to practice law in New Mexico and Texas.



                                                            July 20, 2021

                                       PERSONAL AND CONFIDENTIAL
                                      FOR SETTLEMENT PURPOSES ONLY

        Clara B. Burns
        Jose A. Gonzalez
        KEMP SMITH LLP
        PO Box 2800
        El Paso, TX 79999

                          Via email: Clara.burns@kempsmith.com and Abe.gonzalez@kempsmith.com

                 Re:   Gracie Gomez-Meeker et al v. Walmart, Inc.; State of New Mexico Dona Ana
                 County Third Judicial District Court; Cause No. D-307-CV-2020-01556


        Dear Counsel:

                 We know the full extent of Mr. Meeker damages and he is ready to move forward with
                 settlement discussions. In that regard, this letter contains our client’s time limited one-time
                 settlement demand for full resolution of his claims against your insured, Wal Mart, arising
                 out of the March 1, 2019 termination. This correspondence is a protected and privileged
                 communication pursuant to Rule 11-408, NMRA. No portion of this communication may
                 be disseminated or distributed to any person or entity other than its intended recipient
                 without our express written consent.

                                                      A.          LIABILITY

                 There is absolutely no issue as to the disparate treatment and discrimination in this case.
                 On or about November 2018, Jake Russell Meeker began working for Defendant Walmart
                 Inc., and has worked in the following positions: Cart Pusher. Throughout Jake Russell


                                                                                                          Exhibit A
Case 2:21-cv-00692-GBW-SMV Document 1-1 Filed 07/27/21 Page 2 of 3




 Meeker’s tenure with Defendant, he received favorable periodic evaluations, and he did
 not receive any written or verbal complaints.
         In NMHRB’s Determination of No Probable Cause it is duly noted that Plaintiff’s
 guardian Gracie Gomez-Meeker reported disparate treatment based on his disability. This
 treatment included how and when he could take his breaks.
         Plaintiff’s Guardian Gracie Gomez-Meeker further complained that Plaintiff’s
 reporting of the disparate treatment resulted in retaliation. Other cart pushers were
 permitted to take breaks, while Jake Russell Meeker was not afforded the same opportunity.
         In December 2018 Plaintiff’s Guardian Gracie Gomez-Meeker spoke to Chenoa
 Archuleta (“Archuleta”) to remind her of Jake Russell Meeker’s disability. To this she
 responded that she did not need to be reminded of his disability.
         In January 2019, just one month later, Archuleta threatened to write Jake Russell
 Meeker up. While Plaintiff’s guardian Gracie Gomez-Meeker again spoke to Archuleta
 about the disparate treatment Archuleta replied that she had no knowledge of disparate
 treatment despite having spoken to her about it.
         Customer Service Manager, Jasmine yelled at Jake Russell Meeker about the
 manner and timing of the other cart pushers took breaks, called him a “stupid white bitch.
 slow lazy cart pusher”. Jasmine then struck Jake Russell Meeker on the butt and said
 “Walmart should not hire retarded people”.
         Plaintiff’s guardian Gracie Russell Meeker requested that Plaintiff be transferred to
 the grocery department as a stock person. Jake Russell Meeker could not tolerate this
 treatment anymore and submitted a two weeks notice of resignation on February 19, 2019
 with a constructive discharge date of March 3, 2019.


                                 B.     DAMAGES

        On March 1, 2019, Jake Russell Meeker was terminated.

        At the time of the incident, Plaintiff was making $11.00 per hour and working 38
 hours per week. Due to his damages, Plaintiff has not been able to work for 2 years and 4
 months (28) months: $11.00/hour x 38 hours/week x 4 weeks/month x 28 months =
 $46,816 in lost wages.

    Plaintiff has a loss of earning capacity of $418 per week x 52 weeks per year =
 $21,736 per year x 45 years until the retirement age of 70 = $978,120.00 of lost earning
 capacity.


                                 C.      DEMAND:

 In an effort to resolve her claims without the need to continue formal litigation, my client
 hereby makes a full and final settlement demand in the amount of $74,500.00. This is a
 time limited settlement demand and requires a response by August 3, 2021. Should we not
 hear from you by August 3, 2021, we will be forced to move forward with formal litigation.
Case 2:21-cv-00692-GBW-SMV Document 1-1 Filed 07/27/21 Page 3 of 3




 Please make check payable to “Flores, Tawney & Acosta P.C.”, her attorneys and “Sandra
 Acosta”. Our firm’s tax ID No. is XX-XXXXXXX. Although we don’t know of any, Ms. Acosta
 will pay any and all outstanding liens (medical, hospital or otherwise) from the proceeds
 of the settlement and will agree to indemnify your insured from any claims related to
 medical, hospital, and other bills.

 Should you require any further information to appropriately evaluate this demand, please
 request such specific information in a sufficiently timely manner to allow your response
 by the filing of a lawsuit, and we will move forward accordingly.

 Thank you.

                                             Sincerely,




                                             CONNIE J. FLORES
                                             Attorney at Law
